UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4044


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM LEE BURDETTE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00318-WDQ-1)


Submitted:   September 29, 2011            Decided:   December 16, 2011


Before KING, KEENAN and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Szekely, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Kristi N. O’Malley, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Lee Burdette, Jr., pled guilty, pursuant to a

plea     agreement,      to     one   count       of       transportation            of   child

pornography       in    interstate    and       foreign       commerce      by       means   of

computer, in violation of 18 U.S.C.A. §§ 2252A(a)(1), 2256 (West

2000 & Supp. 2011).             The district court sentenced Burdette to

135 months in prison.           Burdette appeals, and we affirm.

             On    appeal,      Burdette     claims         that     his    sentence         was

procedurally unreasonable because the district                         court failed to

adequately    explain      the    sentence,       as       required    by       18    U.S.C.A.

§ 3553(c)    (West      Supp.    2011).         This       court   reviews       a    sentence

under    a   deferential        abuse-of-discretion            standard.              Gall    v.

United States, 552 U.S. 38, 51 (2007).                       The first step in this

review requires us to “ensure that the district court committed

no      significant       procedural        error,”           such     as       incorrectly

calculating       the    Guidelines     range         or    “failing       to    adequately

explain the chosen sentence.”               Id.       The court then considers the

substantive       reasonableness       of       the     sentence,      “tak[ing]           into

account the totality of the circumstances.”                           Id.        This court

presumes on appeal that a sentence within a properly calculated

Guidelines range is reasonable.                   United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

             In explaining a sentence, the “sentencing judge should

articulate enough to satisfy the appellate court that he has

                                            2
considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority,” but when the

judge decides to sentence within the Guidelines range, “doing so

will    not    necessarily        require   lengthy         explanation.”         Rita    v.

United States, 551 U.S. 338, 356 (2007).                        Where the defendant

“presents       nonfrivolous         reasons      for       imposing       a     different

sentence,      however,      the    judge    will       normally      go   further       and

explain why he has rejected those arguments.”                         Id. at 357; see

United States v. Carter, 564 F.3d 325, 328, 330 (4th Cir. 2009).

While a district court must consider the statutory factors and

explain its sentence, it need not explicitly reference § 3553(a)

or discuss every factor on the record, particularly when the

district court imposes a sentence within a properly calculated

guidelines range.          United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).

              The   record    discloses         that    here,   the    district        court

properly calculated the Guidelines range, heard argument from

both parties, and announced its decision to sentence Burdette

within the Guidelines range.                Its explanation for this sentence

was not lengthy, but it made clear the court’s disagreement with

defense counsel’s argument as to the seriousness of the offense

and    the    importance     of    consistency         in   sentencing.          The   court

stated that a Guidelines sentence fit Burdette’s circumstances

and    provided     the   desired     uniformity.            Although      the    district

                                            3
court did not touch on every point raised by defense counsel,

its   explanation   was   sufficient    to    show   its   consideration      of

Burdette’s arguments and the reasoned basis for its decision.

Rita, 551 U.S. at 356.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented     in   the    materials

before   the   court   and   argument   would    not     aid    the   decisional

process.



                                                                        AFFIRMED




                                    4